                 Case 2:21-mj-00103-CKD Document 12 Filed 07/23/21 Page 1 of 4


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ROBERT J. ARTUZ
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-103-CKD

12                                 Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                          [PROPOSED] FINDINGS AND ORDER
14   JENICE NICHOLAS,
                                                          DATE: July 29, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Jeremy D. Peterson
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18   Attorney ROBERT J. ARTUZ, and Defendant JENICE NICHOLAS, both individually and by and

19   through her counsel of record, JENNIFER J. WIRSCHING, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on June 25, 2021, charging Nicholas with one count

21   of conspiracy to commit offenses against the United States, in violation of 18 U.S.C. § 371. Nicholas

22   first appeared before a judicial officer of the Southern District of Florida on or about June 30, 2021, and

23   was released on bond. She was ordered to make her first appearance in this district where the Complaint

24   is pending. The Court in the Southern District of Florida did not set a particular date for her appearance

25   in this district. A preliminary hearing date has not been set.

26          By this stipulation, the parties jointly move to set the defendant’s first appearance in this district

27   on July 29, 2021, at 2:00 p.m., via videoconference, before the Honorable Jeremy D. Peterson. Judge

28   Peterson has agreed to accommodate the defendant’s first appearance via video conference. The parties

      STIPULATION                                          1
30
                 Case 2:21-mj-00103-CKD Document 12 Filed 07/23/21 Page 2 of 4


 1   also jointly move to set the preliminary hearing date on August 27, 2021 at 2:00 p.m., before the duty

 2   Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties

 3   stipulate that the delay is required to allow the defense reasonable time for preparation, and for the

 4   government’s collection and production of discovery and continuing investigation of the case. For

 5   example, the government is preparing to produce discovery relevant to this case, including over 1,000

 6   pages of law enforcement reports, Social Security Administration records, bank records, photographs,

 7   and criminal histories. The government also anticipates producing multiple gigabytes of documents from

 8   multiple data extractions of the defendant and her co-defendant’s electronic devices, which will be

 9   available to defense counsel for inspection. Defense counsel needs time to review and consider all the

10   evidence and to conduct further investigation. The parties further agree that the interests of justice

11   served by granting this continuance outweigh the best interests of the public and the defendant in a

12   speedy trial. 18 U.S.C. § 3161(h)(7)(A).

13          2.       The parties agree that good cause exists for the extension of time, and that the extension

14   of time would not adversely affect the public interest in the prompt disposition of criminal cases.

15   Therefore, the parties request that the time between July 29, 2021, and August 27, 2021 be excluded

16   pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

17          IT IS SO STIPULATED.

18
      Dated: July 23, 2021                                     PHILLIP A. TALBERT
19                                                             Acting United States Attorney
20
                                                               /s/ ROBERT J. ARTUZ
21                                                             ROBERT J. ARTUZ
                                                               Special Assistant U.S. Attorney
22

23
      Dated: July 23, 2021                                     /s/
24                                                             JENNIFER J. WIRSCHING
25                                                             Counsel for Defendant
                                                               JENICE NICHOLAS
26

27

28

      STIPULATION                                          2
30
                 Case 2:21-mj-00103-CKD Document 12 Filed 07/23/21 Page 3 of 4


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   ROBERT J. ARTUZ
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:21-MJ-103-CKD

12                                  Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                           PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                            5.1(d) AND EXCLUDING TIME

14   JENICE NICHOLAS,                                      DATE: July 29, 2021
                                                           TIME: 2:00 p.m.
15                                                         COURT: Hon. Jeremy D. Peterson
                                   Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 23, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The defendant’s first appearance in this district shall be set on July 29, 2021, at 2:00 p.m.,
28

      [PROPOSED] FINDINGS AND ORDER                        1
30
                 Case 2:21-mj-00103-CKD Document 12 Filed 07/23/21 Page 4 of 4


 1   via videoconference, before the Honorable Jeremy D. Peterson.

 2          2.       The date of the preliminary hearing is extended to August 27, 2021 at 2:00 p.m.

 3          3.       The time between July 29, 2021, and August 27, 2021 shall be excluded from calculation

 4   pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5          4.       Defendants shall appear at that dates and times before the Magistrate Judge on duty.

 6

 7          IT IS SO ORDERED.

 8   Dated: July 23, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                      2
30
